Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT

                                      No. 04-14-00397-CV

                        Interest of D.S.A., S.D.A., and S.A.A., Children

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013EM506191
                          Honorable Eric Rodriguez, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

        In accordance with this court’s memorandum opinion of this date, the judgment of the trial
court is REVERSED and this cause is REMANDED to the trial court for proceedings consistent
with this opinion.

       SIGNED June 10, 2015.


                                                 _____________________________
                                                 Karen Angelini, Justice